 1   McGREGOR W. SCOTT
     United States Attorney
 2   KEVIN C. KHASIGIAN
     Assistant U. S. Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700

 5   Attorneys for the United States

 6

 7

 8                                       IN THE UNITED STATES DISTRICT COURT

 9                                          EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                                      2:16-CV-02259-KJM-CKD
12                       Plaintiff,
13              v.                                                  STIPULATION FOR PARTIAL LIFT
                                                                    OF STAY AND ORDER
14   REAL PROPERTY LOCATED AT 6340
     LOGAN STREET, SACRAMENTO,
15   CALIFORNIA, SACRAMENTO COUNTY,
     APN: 038-0251-017-0000, INCLUDING ALL
16   APPURTENANCES AND IMPROVEMENTS
     THERETO, ET AL.,
17
                         Defendants.
18

19              The United States and claimant Xiahua Ouyang, through their respective counsel, hereby stipulate
20 and request the Court to lift the stay for the limited purpose of filing settlement documents for real

21 property located at 8982 Elder Creek Road, Sacramento, California, Sacramento County, APN: 064-

22 0033-031-0000 (“defendant property”). The parties anticipate that, if granted, the settlement documents

23 would close the case against the defendant property. Thus, the stay would no longer be necessary for this

24 property.1

25              Claimant Xiahua Ouyang filed a Claim and Answer to the Complaint regarding defendant
26 property. No other party has filed a claim asserting an interest in defendant property.

27

28   1
         The case would remain stayed as to the remaining In Rem Defendant. This request is limited to the defendant property.
                                                                     1                           Stipulation for Partial Lift of Stay and Order
 1         On August 10, 2018, escrow closed for the defendant property. The United States and claimant

 2 Xiahua Ouyang have reached a settlement regarding the net proceeds from the sale of the defendant

 3 property.

 4 Dated: 12/13/2019                                     McGREGOR W. SCOTT
                                                         United States Attorney
 5
                                                 By:     /s/ Kevin C. Khasigian
 6                                                       KEVIN C. KHASIGIAN
                                                         Assistant U.S. Attorney
 7

 8 Dated: 12/13/2019                                      /s/ Ernest Chen
                                                         ERNEST CHEN
 9                                                       Attorney for claimant Xiahua Ouyang
                                                         (Authorized by email)
10

11

12                                                   ORDER

13         For the reasons set forth above, the stay is lifted regarding the real property located at 8982 Elder

14 Creek Road, Sacramento, California, Sacramento County, APN: 064-0033-031-0000.

15         IT IS SO ORDERED.

16 DATED: December 18, 2019.

17

18
                                                          UNITED STATES DISTRICT JUDGE
19

20

21

22

23

24

25

26

27

28
                                                         2                        Stipulation for Partial Lift of Stay and Order
